             Case 4:19-cv-04794-JST Document 31 Filed 11/06/19 Page 1 of 18




 1   Mark L. Javitch (CA SBN 323729)
     JAVITCH LAW OFFICE
 2   480 S. Ellsworth Ave
     San Mateo, CA 94401
 3   Telephone: 650-781-8000
 4   Facsimile: 650-648-0705
     mark@javitchlawoffice.com
 5   Attorney for Plaintiff

 6
 7
 8
 9                                    UNITED STATES DISTRICT COURT

10                                NORTHERN DISTRICT OF CALIFORNIA
                                            OAKLAND DIVISION
11
12
     ALLISON L. JAVITCH,                                   Case No.: 4:19-cv-04794-JST
13                       Plaintiff,
                                                           FIRST AMENDED COMPLAINT
14   v.
                                                           JURY TRIAL DEMANDED
15   SILVERLINE HOME REMODELING INC.,
     DBA SILVERLINE SOLAR, a California
16   Corporation, SIMPLY SOLAR, a California
     Corporation, EQUISOLAR, INC., a California
17   Corporation, JOHN DOES 1, an unknown
18   business entity,
                       Defendants.
19
20
                                                COMPLAINT
21
22          1.    Plaintiff ALLISON L. JAVITCH (“Plaintiff”) brings this First Amended Complaint and
23   Demand for Jury Trial against Defendants SILVERLINE HOME REMODELING INC., DBA
24
     SILVERLINE SOLAR, (“Silverline”) SIMPLY SOLAR, (“Simply”) EQUISOLAR, INC., (“Equisolar”)
25
     and Defendant JOHN DOE 1 (“John Doe 1”), (together, “Defendants”) to stop their illegal practice of
26
     making unauthorized calls that play prerecorded voice messages to cellular telephones.
27
28
                                                       1
                                                                                              4:19-cv-04794-JST
              Case 4:19-cv-04794-JST Document 31 Filed 11/06/19 Page 2 of 18




 1                                        NATURE OF THE ACTION

 2          2.     In the course of selling solar panels, on behalf of Silverline, Simply and, Equisolar, their
 3   agent John Doe 1, placed calls employing a prerecorded voice message to Plaintiff’s cell phone.
 4
            3.     However, Defendants did not possess express written consent prior to placing these calls
 5
     and, are therefore in violation of the Telephone Consumer Protection Act (“TCPA”), 47 U.S.C. § 227.
 6
            4.     Congress enacted the TCPA in 1991 to restrict the use of sophisticated telemarketing
 7
 8   equipment that could target millions of consumers en masse. Congress found that these calls were not

 9   only a nuisance and an invasion of privacy to consumers specifically but were also a threat to interstate

10   commerce generally. See S. Rep. No. 102-178, at 2-3 (1991), as reprinted in 1991 U.S.C.C.A.N. 1968,
11   1969-71.
12
            5.     The TCPA targets unauthorized calls exactly like the ones alleged in this case, based on
13
     Defendants’ use of technological equipment to spam consumers with its advertising on a grand scale.
14
            6.     By placing the calls at issue, Defendants have violated the statutory rights of Plaintiff.
15
16          7.     In 2013, the FCC required prior express written consent for all autodialed or prerecorded

17   telemarketing calls (“robocalls”) to wireless numbers and residential lines. Specifically, it ordered that:

18                   [A] consumer’s written consent to receive telemarketing robocalls must be signed
            and be sufficient to show that the consumer: (1) received “clear and conspicuous
19          disclosure” of the consequences of providing the requested consent, i.e., that the consumer
20          will receive future calls that deliver prerecorded messages by or on behalf of a specific
            seller; and (2) having received this information, agrees unambiguously to receive such calls
21          at a telephone number the consumer designates.[] In addition, the written agreement must
            be obtained “without requiring, directly or indirectly, that the agreement be executed as a
22          condition of purchasing any good or service.[]”
23   In the Matter of Rules & Regulations Implementing the Tel. Consumer Prot. Act of 1991, 27 F.C.C. Rcd.

24   1830, 1844 (2012) (footnotes omitted) (“the FCC Letter”).
25
26
                                                    PARTIES
27
28
                                                         2
                                                                                                4:19-cv-04794-JST
                 Case 4:19-cv-04794-JST Document 31 Filed 11/06/19 Page 3 of 18




 1          8.       Plaintiff ALLISON L. JAVITCH is a natural person and is a citizen of the Northern

 2   District of California.
 3          9.       Defendant Silverline is a corporation organized and existing under the laws of the State of
 4
     California with its principal place of business at 21410 Chase Street #4, Canoga Park CA 91304.
 5
            10.      Defendant Simply is a corporation organized and existing under the laws of the State of
 6
     California with its principal place of business at 1740 Corporate Circle, Petaluma, CA 94954.
 7
 8          11.      Defendant Equisolar is a corporation organized and existing under the laws of the State of

 9   California with its principal place of business at 16530 Ventura Blvd., Ste. 104, Encino, CA 91436.

10          12.      Defendant John Doe 1 is an unknown business entity.
11
12                                       JURISDICTION AND VENUE

13          13.      This Court has federal subject matter jurisdiction under 28 U.S.C. § 1331, as the action

14   arises under the Telephone Consumer Protection Act, 47 U.S.C. § 227, which is a federal statute.
15          14.      This Court has specific personal jurisdiction over Defendants because Defendants
16
     purposefully directed their sales efforts into California by making automated phone calls into California,
17
     including to Plaintiff, a California resident, who answered the calls while she was in California, the calls
18
     being the incident from which this lawsuit directly arose.
19
20          15.      This Court also has general jurisdiction over Silverline, Simply, and Equisolar because

21   they are California Corporations with their principal places of business also in California.

22          16.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) because Defendants
23   principally do business and regularly call and transact business in the State of California and in this
24
     District, including the wrongful conduct giving rise to this case, which occurred substantially in this
25
     District.
26
27
28
                                                          3
                                                                                                4:19-cv-04794-JST
             Case 4:19-cv-04794-JST Document 31 Filed 11/06/19 Page 4 of 18




 1                                      FACTUAL ALLEGATIONS

 2
           17.     Defendants Silverline, Simply and Equisolar sell electricity-generating solar panels for
 3
 4   residential homes.

 5         18.     Defendant John Doe 1 is an unknown business entity.

 6         19.     To increase their sales of solar panels, Silverline, Simply and Equisolar hired Defendant
 7   John Doe 1 to market their products.
 8
           20.     On behalf of Silverline, Simply, and Equisolar, John Doe 1 placed calls using prerecorded
 9
     voice messages to Plaintiff.
10
           21.     On July 1, 2019, Plaintiff received 5 telephone calls to her cellular telephone ending in
11
12   8902 from the number (650) 387-1750 at 9:28 AM, 9:38 AM, 10:02 AM, and 10:29 AM.

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                       4
                                                                                            4:19-cv-04794-JST
             Case 4:19-cv-04794-JST Document 31 Filed 11/06/19 Page 5 of 18




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
           22.     Plaintiff never consented to receive calls from Defendants. Plaintiff had no previous
21
     relationship with Defendants or knowledge of them prior to this incident.
22
23         23.     After receiving three calls, Plaintiff finally answered the fourth call at 10:13 AM and the

24   fifth call at 10:29 AM. Both times, Plaintiff heard a prerecorded message from “Lisa” offering to provide

25   “solar solutions” to “qualified homeowners.” In order to identify the caller, Plaintiff followed the
26   instructions of the prerecorded voice message and answered the automated survey. Plaintiff knew this
27
28
                                                        5
                                                                                             4:19-cv-04794-JST
               Case 4:19-cv-04794-JST Document 31 Filed 11/06/19 Page 6 of 18




 1   survey was automated because “Lisa” would respond with a nonresponsive answer to Plaintiff and/or

 2   ignore Plaintiff’s response altogether and continue with the survey questions.
 3         24.     Following the automated survey and several “beeps,” Plaintiff was then connected with a
 4
     live representative for Defendant John Doe 1.
 5
           25.     The representative from John Doe 1 went through the same questions as the automated
 6
     survey, including asking Plaintiff’s home address.
 7
 8         26.     Plaintiff asked the representative the name of the company he worked for, but he did not

 9   answer.

10         27.     The representative from John Doe 1 informed Plaintiff that it would soon call to follow up
11   with Plaintiff again.
12
           28.     On July 2, 2019, Plaintiff received a telephone call from Defendant Simply. Defendant
13
     Simply informed Plaintiff that it was following up on its previous call regarding solar panels.
14
           29.     Defendant Simply then sent an email to Plaintiff to solicit a home solar consultation.
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                          6
                                                                                              4:19-cv-04794-JST
               Case 4:19-cv-04794-JST Document 31 Filed 11/06/19 Page 7 of 18




 1     30.      Also, on July 2, 2019, Plaintiff received a text message from Defendant Silverline which was

 2                         “confirming [Plaintiff’s] appointment for tomorrow at 6 PM for solar.”
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16            31.    On July 3, 2019, Plaintiff received a call from Equisolar at the number 469-312-5418.

17            32.    The representative from Defendant Equisolar informed Plaintiff that he was following up
18   on the earlier call regarding solar panel installation.
19
20                                  BASIS FOR LIABILITY: DIRECT LIABILITY

21            33.    By structuring their businesses with a hidden party performing robocalling to promote their
22   services, Silverline, Simply and Equisolar have effectively outsourced their illegal robocalling to a third-
23
     party.
24
              34.    But this is not a basis for avoiding liability. There is no way to identify John Doe 1 at this
25
     stage, other than through the records of Silverline, Simply and Equisolar.
26
27
28
                                                           7
                                                                                                  4:19-cv-04794-JST
             Case 4:19-cv-04794-JST Document 31 Filed 11/06/19 Page 8 of 18




 1         35.     On May 9, 2013, the FCC confirmed this principle in a Declaratory Ruling holding that

 2   sellers may not avoid liability by outsourcing telemarketing:
 3                [A]llowing the seller to avoid potential liability by outsourcing its telemarketing
 4         activities to unsupervised third parties would leave consumers in many cases without an
           effective remedy for telemarketing intrusions. This would particularly be so if the
 5         telemarketers were judgment proof, unidentifiable, or located outside the United States, as
           is often the case. Even where third-party telemarketers are identifiable, solvent, and
 6         amenable to judgment limiting liability to the telemarketer that physically places the call
           would make enforcement in many cases substantially more expensive and less efficient,
 7         since consumers (or law enforcement agencies) would be required to sue each marketer
 8         separately in order to obtain effective relief. As the FTC noted, because “[s]ellers may
           have thousands of ‘independent’ marketers, suing one or a few of them is unlikely to make
 9         a substantive difference for consumer privacy.

10         May 2013 FCC Ruling, 28 FCC Rcd at 6588 (¶ 37) (internal citations omitted).
11                                            AGENCY ALLEGATIONS
12
           36.     The May 2013 FCC Ruling rejected a narrow view of TCPA liability, including the
13
     assertion that a seller’s liability requires a finding of formal agency and immediate direction and control
14
     over the third-party who placed the telemarketing call. Id. at 6587 n. 107.
15
16         37.     Prior to conducting discovery in this litigation, due to the anonymous nature of robocalling,

17   Plaintiff has no way to identify Defendant John Doe 1 or the exact party who called her phone.

18         38.     However, for the purposes of TCPA liability, Plaintiff is not expected to know this
19   information at the pleading stage.
20
           39.     The May 2013 FCC Ruling states that called parties may obtain “evidence of these kinds
21
     of relationships . . . through discovery, if they are not independently privy to such information.” Id. at
22
     6592-593 (¶ 46). Moreover, evidence of circumstances pointing to apparent authority on behalf of the
23
24   telemarketer “should be sufficient to place upon the seller the burden of demonstrating that a reasonable

25   consumer would not sensibly assume that the telemarketer was acting as the seller’s authorized agent.”

26   Id. at 6593 (¶ 46).
27
28
                                                         8
                                                                                               4:19-cv-04794-JST
             Case 4:19-cv-04794-JST Document 31 Filed 11/06/19 Page 9 of 18




 1         40.     Even if Defendants Silverline, Simply and Equisolar allege that they did not personally

 2   make the TCPA-violating calls, Defendants Silverline, Simply and Equisolar are liable for Defendant
 3   John Doe 1’s actions if it took steps to cause the calls to be made, or if the calls were made pursuant to
 4
     Defendants Silverline, Simply and Equisolar’s actual authority, apparent authority and/or ratification,
 5
     or pursuant to joint enterprise or acting in concert liability.
 6
 7                           BASIS FOR LIABILITY: ACTUAL AUTHORITY
 8
           41.     Defendants Silverline, Simply and Equisolar requested that John Doe 1 generate
 9
     prospective customers. Defendants’ integration of robocalling into its sales process was so seamless
10
     that it appeared to an outside party like Plaintiff that John Doe 1 was the telemarketing department of
11
12   Defendants Silverline, Simply and Equisolar.

13         42.     But apparently, John Doe 1 was an outside firm that Defendants hired, which permitted

14   Defendants Silverline, Simply and Equisolar to enjoy the benefits of mass robocalling while moving the
15   illegal activity “outside their purview.”
16
           43.     Accordingly, the FCC has explained that its “rules generally establish that the party on
17
     whose behalf a solicitation is made bears ultimate responsibility for any violations.” See In re Rules &
18
     Regulations Implementing the TCPA, CC Docket No. 92-90, Memorandum Opinion and Order, 10 FCC
19
20   Rcd 12391, 12397 (¶ 13) (1995).

21         44.     In their January 4, 2008 ruling, the FCC reiterated that a company on whose behalf a

22   telephone call is made bears the responsibility for any violations. Id. (specifically recognizing “on behalf
23   of” liability in the context of an autodialed or prerecorded message call sent to a consumer by a third
24
     party on another entity’s behalf under 47 U.S.C. § 227(b)).
25
           45.     More specifically, the May 2013 FCC Ruling held that, even in the absence of evidence of
26
     a formal contractual relationship between the seller and the telemarketer, a seller is liable for
27
28
                                                          9
                                                                                                4:19-cv-04794-JST
            Case 4:19-cv-04794-JST Document 31 Filed 11/06/19 Page 10 of 18




 1   telemarketing calls if the telemarketer “has apparent (if not actual) authority” to make the calls. 28 FCC

 2   Rcd at 6586 (¶ 34).
 3         46.     Silverline, Simply and Equisolar manifested to John Doe 1 that they wanted John Doe 1 to
 4
     recruit particular types of customers for them on a large scale.
 5
           47.     John Doe 1 accepted the undertaking.
 6
           48.     There was an understanding that Silverline, Simply and Equisolar controlled John Doe 1
 7
 8   by specifying the criteria of potential customers that would be most profitable for Defendants to sell to

 9   after they had been robocalled.

10         49.     Silverline, Simply and Equisolar each confirmed to Plaintiff that they were following up
11   as part of their sales process on the inquiry generated by the robocall to Plaintiff.
12
           50.     Defendants received from John Doe 1 into its customer relationship manager software the
13
     records of the people who were robocalled and expressed interest in Defendants’ solar panels.
14
           51.     Upon information and belief Defendants required that John Doe 1 format its robocalling
15
16   results into a format to be directly imported into Defendants’ customer relationship manager system so

17   that their Salespeople could make follow up solicitations to the robocall victims.

18
                           BASIS FOR LIABILITY: APPARENT AUTHORITY
19
20         52.     The May 2013 FCC Ruling further clarifies the circumstances under which a telemarketer

21   has apparent authority:

22                 [A]pparent authority may be supported by evidence that the seller allows the outside
           sales entity access to information and systems that normally would be within the seller’s
23         exclusive control, including: access to detailed information regarding the nature and pricing of
24         the seller’s products and services or to the seller’s customer information. The ability by the
           outside
25         sales entity to enter consumer information into the seller’s sales or customer systems, as well
           as the authority to use the seller’s trade name, trademark and service mark may also be relevant.
26         It may also be persuasive that the seller approved, wrote or reviewed the outside entity’s
           telemarketing scripts. Finally, a seller would be responsible under the TCPA for the
27         unauthorized conduct of a third-party telemarketer that is otherwise authorized to market on
28
                                                         10
                                                                                               4:19-cv-04794-JST
            Case 4:19-cv-04794-JST Document 31 Filed 11/06/19 Page 11 of 18




 1         the seller’s behalf if the seller knew (or reasonably should have known) that the telemarketer
           was violating the TCPA on the seller’s behalf and the seller failed to take effective steps within
 2         its power to force the telemarketer to cease that conduct.
 3         28 FCC Rcd at 6592 (¶ 46).
 4
           53.     Silverline, Simply and Equisolar requested that John Doe 1 to generate prospective
 5
     customers for them.
 6
           54.     John Doe 1 placed robocalls
 7
 8         55.     The integration of their sales efforts with robocalling by Silverline, Simply and Equisolar

 9   used was so seamless that it appeared to Plaintiff from the email and calls she received that John Doe 1

10   was one and the same company with Silverline, Simply and/or Equisolar.
11         56.     Silverline, Simply and Equisolar all confirmed that they were continuing the sales process
12
     first initiated by John Doe 1’s robocalling.
13
           57.     Plaintiff reasonably believed and relied on the fact that John Doe 1 had received permission
14
     and instructions to conduct activity on their behalf by Silverline, Simply and Equisolar gave.
15
16                                 BASIS FOR LIABILITY: RATIFICATION
17         58.     Silverline, Simply and Equisolar knowingly and actively accepted business that originated
18
     through the illegal robocalls placed by John Doe 1.
19
           59.     By accepting these contacts, Defendants Silverline, Simply and Equisolar “manifest[ed]
20
     assent or otherwise consent[ed] . . . to act” on behalf of John Doe 1, as described in the Restatement
21
     (Third) of Agency.
22
23         60.     Silverline, Simply and Equisolar ratified John Doe 1’s TCPA violations by knowingly

24   accepting the benefit of a potential new customer entered into their computer databases, despite that
25   these records were generated illegally.
26
27
28
                                                        11
                                                                                                4:19-cv-04794-JST
              Case 4:19-cv-04794-JST Document 31 Filed 11/06/19 Page 12 of 18




 1           61.     Defendants took advantage of the violations by having their salespeople solicit the

 2     prospective customers while turning a blind eye to the way the potential customer was identified.
 3           62.     Defendants ratified John Doe 1’s TCPA violations by being willfully ignorant of the
 4
       violations or by being aware that such knowledge was lacking.
 5
             63.     Silverline, Simply and Equisolar ratification caused John Doe 1 to have the actual authority
 6
       of Silverline, Simply and Equisolar. Restatement § 4.01 cmt. b.
 7
 8
                                 BASIS FOR LIABILITY: JOINT ENTERPRISE
 9
             64.     Silverline, Simply and Equisolar each had a tacit agreement or approved of after the fact
10
     with John Doe 1 for the sale of their products pursuant to John Doe 1’s illegal robocalls.
11
12           65.     Each Defendant and John Doe 1 were part of a common enterprise and had a community

13   of interest in selling solar panels.

14           66.     Each Defendant and Defendants had an equal right to control the conduct thereof by
15   specifying the type of people to be called and the questions that should be asked to people that were
16
     robocalled.
17
             67.     Defendants had a duty to exercise due care when placing phone calls to Plaintiff.
18
             68.     John Doe 1’s violation of the TCPA is negligence per se.
19
20           69.     Because of John Doe 1’s negligence, Plaintiff suffered damage.

21           70.     Silverline, Simply and Equisolar are joint and severally liable for the resulting damage

22   caused by John Doe 1.
23                              BASIS FOR LIABILITY: ACTING IN CONCERT
24
             71.     Silverline, Simply and Equisolar acted in concert with John Doe 1 when they arranged to
25
      solicit the people that were identified pursuant to John Doe 1’s illegal robocalls.
26
27
28
                                                          12
                                                                                                  4:19-cv-04794-JST
                Case 4:19-cv-04794-JST Document 31 Filed 11/06/19 Page 13 of 18




 1             72.   Defendants received the benefit of the potential customer provided by Defendant John Doe

 2    1.
 3             73.   Defendant then compensated John Doe 1 for their robocalling efforts.
 4
               74.   Defendants were part of a common design to robocall consumers and then sell them solar
 5
     panels.
 6
               75.   Defendants had a tacit understanding that John Doe 1 was robocalling in violation of the
 7
 8   TCPA.

 9             76.   Silverline, Simply and Equisolar knew that John Doe 1’s conduct was a breach of duty to

10   Plaintiff.
11             77.   Silverline, Simply and Equisolar gave John Doe 1 substantial assistance in accomplishing
12
     the tortious result, including compensating John Doe 1 for generating customers pursuant to robocalls and
13
     giving instructions on how to represent them and what to ask the people that had been robocalled.
14
               78.   Silverline, Simply and Equisolar furthered the tortious conduct by their cooperation and
15
16   request, and lending aid to John Doe 1, and adopting John Doe 1’s acts for their own benefit.

17             79.   Silverline, Simply and Equisolar’s own conduct constitutes a breach of duty to Plaintiff.

18             80.   Plaintiff’s injury is indivisible.
19             81.   All Defendants acted tortiously and the harm resulted from the robocalling of John Doe 1.
20
               82.   Silverline, Simply and Equisolar are joint and severally liable for the resulting damage
21
     caused by John Doe 1.
22
23                                        FIRST CAUSE OF ACTION
24                            Willful and/or Knowing Violation of 47 U.S.C. § 227(b)
                                   Telephone Consumer Protection Act of 1991
25                                            (Against all Defendants)

26             83.   Plaintiff incorporates the foregoing allegations as if fully set forth herein.
27
28
                                                           13
                                                                                                      4:19-cv-04794-JST
            Case 4:19-cv-04794-JST Document 31 Filed 11/06/19 Page 14 of 18




 1         84.     Defendant John Doe 1, the agent of Silverline, Simply and Equisolar, placed calls to

 2   Plaintiff’s cellular telephone for the purpose of advertising Defendants’ solar panel products and
 3   services.
 4
           85.     Plaintiff never consented to receive calls from Defendants. Plaintiff had no relationship
 5
     with Defendants.
 6
           86.     The calls advertised Defendants’ solar panels.
 7
 8         87.     When Plaintiff answered, Plaintiff heard a prerecorded voice message as proscribed by 47

 9   U.S.C. § 227(b)(1)(A)(iii).

10         88.     As a result of its unlawful conduct, Defendants caused damages under 47 U.S.C. §
11   227(b)(3)(B), entitling Plaintiff to recover $500 in civil penalties and an injunction requiring Defendants
12
     to stop their illegal calling.
13
           89.     Not only did Defendants violating the TCPA, it did so “knowingly” and/or “willfully”
14
     under 47 U.S.C. § 227(b)(3)(C).
15
16         90.     If the court finds that Defendants willfully or knowingly violated this subsection, the court

17   may exercise its discretion to increase the amount of the award from $500 to $1500 per violation under

18   47 U.S.C. § 227(b)(3)(C).
19         91.     Silverline, Simply and Equisolar are liable for John Doe 1’s violations through the direct
20
     and vicarious liability principles pled herein.
21
                                         SECOND CAUSE OF ACTION
22                            Willful and/or Knowing Violation of 47 U.S.C. § 227(c)
                                  Telephone Consumer Protection Act of 1991
23                                           (Against All Defendants)
24
25         92.     Plaintiff incorporates the foregoing allegations as if fully set forth herein.

26         93.     Plaintiff’s telephone number ending in 8902 is registered on the Do Not Call Registry.
27
28
                                                         14
                                                                                                    4:19-cv-04794-JST
            Case 4:19-cv-04794-JST Document 31 Filed 11/06/19 Page 15 of 18




 1         94.     Defendants placed telephone calls to Plaintiff’s DNC-registered telephones without having

 2   their prior express written consent to do so.
 3         95.     The foregoing acts and omissions of Defendants and/or their agents constitute multiple
 4
     violations of the TCPA, 47 U.S.C. § 227(c), by making telemarketing solicitations to wireless telephone
 5
     numbers listed on the Federal Government’s National Do Not Call Registry. 47 C.F.R. § 64.1200(c)(2).
 6
           96.     Defendants’ calls were made for a commercial purpose.
 7
 8         97.     Plaintiff is entitled to an award of at least $500 in damages for each such violation. 47

 9   U.S.C. § 227(c)(5)(B).

10         98.     Plaintiff is entitled to an award of up to $1,500 in damages for each such knowing or willful
11   violation. 47 U.S.C. § 227(c)(5).
12
           99.     Plaintiff also seeks a permanent injunction prohibiting Defendants and their agents from
13
     making telemarketing solicitations to residential and wireless telephone numbers listed on the Federal
14
     Government’s National Do Not Call Registry.
15
16
                                       THIRD CAUSE OF ACTION
17                              Violation of Cal. Civ. Code § 1770(a)(22)(A)
                                 California Consumers Legal Remedies Act
18                          (Damages and Injunctive Relief Against all Defendants)
19         100.    Plaintiff incorporates the foregoing allegations as if fully set forth herein.
20
           101.    Cal. Civ. Code §1750, et seq., California’s Consumer Legal Remedies Act, prohibits a
21
     specific list of 27 unfair business practices.
22
           102.    Cal. Civ. Code § 1770(a)(22)(A) prohibits “[d]isseminating an unsolicited prerecorded
23
24   message by telephone without an unrecorded, natural voice first informing the person answering the

25   telephone of the name of the caller or the organization being represented, the address or the telephone

26   number of the caller, and without first obtaining the consent of that person to listen to the prerecorded
27   message.”
28
                                                         15
                                                                                                    4:19-cv-04794-JST
            Case 4:19-cv-04794-JST Document 31 Filed 11/06/19 Page 16 of 18




 1        103.    Defendants violated Cal. Civ. Code § 1770(a)(22)(A) by playing a prerecorded voice

 2   message to Plaintiff’s cell phone without first asking for her consent with a natural voice.
 3        104.    Silverline, Simply and Equisolar are directly and indirectly liable for John Doe 1’s
 4
     violations through the vicarious liability principles pled herein.
 5
          105.    Plaintiff suffered and continues to suffer actual damages in the form of costs incurred to
 6
     enforce these violations, and efforts expended to be permanently removed from Defendants’ calling
 7
 8   lists. Plaintiff has been damaged in an amount to be determined at trial.

 9        106.    On July 3, 2019, Plaintiff sent notice of Defendants’ CLRA violation via registered mail,

10   return receipt requested, as required by Cal. Civ. Code § 1782(a)(1). However, more than 30 days have
11   passed since Plaintiff since notice of the violation, and Defendants have not offered or issued any
12
     appropriate correction, repair, replacement, or other remedy, as would have been required under to avoid
13
     an action for damages under Cal. Civ. Code § 1782(c).
14
          107.    Plaintiff seeks injunctive relief and damages including costs and attorney’s fees.
15
16
                                       FOURTH CAUSE OF ACTION
17                                      Negligence / Negligence Per Se
                                           (Against all Defendants)
18
          108.    Plaintiff incorporates the foregoing allegations as if fully set forth herein.
19
20        109.    Defendants had a duty while soliciting customers to make sure that their prospects and

21   customers were not called pursuant to illegal robocalling.

22        110.    As set out above, Defendants violated their duty by using illegal robocalling in their sales
23   process.
24
          111.    The violation proximately caused Plaintiff to incur actual damages such as nuisance and
25
     annoyance and those statutorily recognized.
26
          112.    As a result, Plaintiff has incurred damages.
27
28
                                                        16
                                                                                                   4:19-cv-04794-JST
            Case 4:19-cv-04794-JST Document 31 Filed 11/06/19 Page 17 of 18




 1        113.    The damages were the kind that the statute was designed to prevent.

 2        114.    Plaintiff suffered and continues to suffer actual damages in the form of costs incurred to
 3   enforce these violations, and efforts expended to be permanently removed from Defendants’ calling
 4
     lists. Plaintiff has been damaged in an amount to be determined at trial.
 5
          115.    Silverline, Simply and Equisolar are liable for damages caused by John Doe 1’s through
 6
     the vicarious liability principles pled herein.
 7
 8                                         PRAYER FOR RELIEF
 9
          WHEREFORE, Plaintiff ALLISON L. JAVITCH prays for the following relief:
10
                  a) An injunction requiring Defendants to cease all calls to Plaintiff;
11
                  b) An order declaring that Defendants’ actions, as set out above, violate the 227(b) of
12
                      the TCPA;
13
                  c) An order declaring that Defendants’ actions, as set out above, violate the 227(c) of
14
                      the TCPA;
15
                  d) An order declaring that Defendants’ actions, as set out above, knowingly and willfully
16
                      violate sections 227(b) and (c) of the TCPA;
17
                  e) An order declaring that Defendants’ actions, as set out above, violate the California’s
18
                      Consumers Legal Remedies Act §1770(a)(22)(A);
19
                  f) An order declaring that Defendants’ actions, as set out above, constitute the common
20
                      law tort of negligence;
21
                  g) An award of actual and/or statutory damages and civil penalties;
22
                  h) An award of reasonable attorneys’ fees and costs; and
23
                  i) Such other and further relief that the Court deems reasonable and just.
24
25
                                                JURY DEMAND
26
          Plaintiff requests a trial by jury of all claims that can be so tried.
27
28
                                                         17
                                                                                               4:19-cv-04794-JST
     Case 4:19-cv-04794-JST Document 31 Filed 11/06/19 Page 18 of 18




 1   Dated: November 6, 2019

 2                               Respectfully submitted,

 3
                                 By: /s/ Mark L. Javitch                   .
 4                               Plaintiff’s Attorney
 5                               Mark L. Javitch (California SBN 323729)
 6                               Javitch Law Office
                                 480 S. Ellsworth Ave.
 7                               San Mateo CA 94401
                                 Tel: 650-781-8000
 8                               Fax: 650-648-0705
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                       18
                                                                               4:19-cv-04794-JST
